Anders, J.,
(concurring).—The learned trial court undoubtedly erred in permitting the jury to separate after the *145cause was finally submitted to them, and for tbat reason tbe judgment must be reversed. But I think the judgment ought to be reversed for another reason, and that is that the jury were not sworn according to law, as the record itself shows. The legislature having prescribed the form of the oath, that form should be at least substantially followed in all cases. And this, the record affirmatively shows, was not done in this instance.